        Case 1:20-cv-03127-SAB                   ECF No. 110-3            filed 11/05/20          PageID.3190 Page 1 of 7
RETAIL Summary Report for "Political and Election Mail -- "All Clear" Checklist for Delivery/Retail Units" from 11/04/2020 to 11/04/2020 for
"CENTRAL | DETROIT | All MPOOs"
Area        District  MPOO         Facility Name                 Total Count No                 Incomplete       Non-         Certified %
                      or ZIP                                                     Response                        Compliant              Certified
CENTRAL     Detroit   MPOO 0       Brightmoor Station            1               0             0                 0            1         100.00
CENTRAL      Detroit    MPOO 0      College Park Station       1              0              0                0             1           100.00
CENTRAL      Detroit    MPOO 0      Fenkell                    1              0              0                0             1           100.00
CENTRAL      Detroit    MPOO 0      Ferndale Branch            1              0              0                0             1           100.00
CENTRAL      Detroit    MPOO 0      Fox Creek                  1              0              0                0             1           100.00
CENTRAL      Detroit    MPOO 0      George W. Young            1              0              0                0             1           100.00
                                    Finance
CENTRAL      Detroit    MPOO 0      Grand River Finance        1              0              0                0             1           100.00
CENTRAL      Detroit    MPOO 0      Grand Shelby Carr Anx      1              0              0                0             1           100.00
CENTRAL      Detroit    MPOO 0      Gratiot Station            1              0              0                0             1           100.00
CENTRAL      Detroit    MPOO 0      Grosse Pointe              1              0              0                0             1           100.00
CENTRAL      Detroit    MPOO 0      Hamtramck Annex            1              0              0                0             1           100.00
CENTRAL      Detroit    MPOO 0      Hamtramck Branch           1              0              0                0             1           100.00
CENTRAL      Detroit    MPOO 0      Harper Station             1              0              0                0             1           100.00
CENTRAL      Detroit    MPOO 0      Highland Park Branch       1              0              0                0             1           100.00
CENTRAL      Detroit    MPOO 0      Joyfield Station           1              0              0                0             1           100.00
CENTRAL      Detroit    MPOO 0      Kensington Station         1              0              0                0             1           100.00
CENTRAL      Detroit    MPOO 0      Livernois Station          1              0              0                0             1           100.00
CENTRAL      Detroit    MPOO 0      Mary E Mccoy Station       1              0              0                0             1           100.00
CENTRAL      Detroit    MPOO 0      Mount Elliott              1              0              0                0             1           100.00
CENTRAL      Detroit    MPOO 0      North End Station          1              0              0                0             1           100.00
CENTRAL      Detroit    MPOO 0      Northwestern Station       1              0              0                0             1           100.00
CENTRAL      Detroit    MPOO 0      Oak Park Branch            1              0              0                0             1           100.00
CENTRAL      Detroit    MPOO 0      Old Redford Finance        1              0              0                0             1           100.00
CENTRAL      Detroit    MPOO 0      Park Grove                 1              0              0                0             1           100.00
CENTRAL      Detroit    MPOO 0      Redford Branch             1              0              0                0             1           100.00
CENTRAL      Detroit    MPOO 0      Renaissance Center         1              0              0                0             1           100.00
                                    Finance
CENTRAL      Detroit    MPOO 0      River Rouge Branch         1              0              0                0             1           100.00
                                    Post Office
CENTRAL      Detroit    MPOO 0      Seven Oaks                 1              0              0                0             1           100.00
CENTRAL      Detroit    MPOO 0      Springwells Station        1              0              0                0             1           100.00
CENTRAL      Detroit    MPOO 0      Strathmoor Station         1              0              0                0             1           100.00
CENTRAL      Detroit    MPOO 1      Addison Main Office        1              0              0                0             1           100.00
CENTRAL      Detroit    MPOO 1      Adrian Main Office         1              0              0                0             1           100.00
CENTRAL      Detroit    MPOO 1      Albion Main Office         1              0              0                0             1           100.00
CENTRAL      Detroit    MPOO 1      Allen Main Office          1              0              0                0             1           100.00
CENTRAL      Detroit    MPOO 1      Blissfield Post Office     1              0              0                0             1           100.00
CENTRAL      Detroit    MPOO 1      Brighton Main Office       1              0              0                0             1           100.00
CENTRAL      Detroit    MPOO 1      Britton Main Office        1              0              0                0             1           100.00
CENTRAL      Detroit    MPOO 1      Brooklyn Main Office       1              0              0                0             1           100.00
CENTRAL      Detroit    MPOO 1      Camden Main Office         1              0              0                0             1           100.00
CENTRAL      Detroit    MPOO 1      Cement City Main           1              0              0                0             1           100.00
                                    Office
CENTRAL      Detroit    MPOO 1      Chelsea                    1              0              0                0             1           100.00
      Case 1:20-cv-03127-SAB              ECF No. 110-3   filed 11/05/20   PageID.3191 Page 2 of 7
CENTRAL   Detroit   MPOO 1   Clarklake Main Office    1     0          0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Clayton Main Office      1     0          0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Clinton Main Office      1     0          0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Concord Main Office      1     0          0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Deerfield Main Office    1     0          0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Dexter Main Office       1     0          0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Dundee Main Office       1     0          0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Frontier Main Office     1     0          0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Grass Lake Main Office   1     0          0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Gregory Main Office      1     0          0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Hamburg                  1     0          0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Hanover Main Office      1     0          0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Hillsdale Post Office    1     0          0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Homer Main Office        1     0          0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Horton Post Office       1     0          0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Hudson Main Office       1     0          0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Ida Main Office          1     0          0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Jackson Carrier Annex    1     0          0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Jackson Crossing         1     0          0          0       1      100.00
                             Finance OFC
CENTRAL   Detroit   MPOO 1   Jackson Postal Store     1     0          0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Jasper Main Office       1     0          0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Jerome Main Office       1     0          0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Jonesville Main Office   1     0          0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Lakeland Main Office     1     0          0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Lambertville             1     0          0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Leslie Post Office       1     0          0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Litchfield Main Office   1     0          0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Manchester Main          1     0          0          0       1      100.00
                             Office
CENTRAL   Detroit   MPOO 1   Manitou Beach Main       1     0          0          0       1      100.00
                             Office
CENTRAL   Detroit   MPOO 1   Michigan Center Post     1     0          0          0       1      100.00
                             Office
CENTRAL   Detroit   MPOO 1   Milan Main Office        1     0          0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Montgomery Post          1     0          0          0       1      100.00
                             Office
CENTRAL   Detroit   MPOO 1   Morenci Main Office      1     0          0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Mosherville Main         1     0          0          0       1      100.00
                             Office
CENTRAL   Detroit   MPOO 1   Munith Main Office       1     0          0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Napoleon Main Office     1     0          0          0       1      100.00
CENTRAL   Detroit   MPOO 1   New Hudson Main          1     0          0          0       1      100.00
                             Office
CENTRAL   Detroit   MPOO 1   North Adams Main         1     0          0          0       1      100.00
                             Office
CENTRAL   Detroit   MPOO 1   Northville Main Office   1     0          0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Norvell Post Office      1     0          0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Onondaga Main Office     1     0          0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Onsted Main Office       1     0          0          0       1      100.00
      Case 1:20-cv-03127-SAB                ECF No. 110-3   filed 11/05/20   PageID.3192 Page 3 of 7
CENTRAL   Detroit   MPOO 1   Osseo Post Office        1       0          0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Ottawa Lake Main         1       0          0          0       1      100.00
                             Office
CENTRAL   Detroit   MPOO 1   Palmyra Main Office      1       0          0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Parma Main Office        1       0          0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Petersburg Main Office   1       0          0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Pinckney Main Office     1       0          0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Pittsford Main Office    1       0          0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Pleasant Lake Main       1       0          0          0       1      100.00
                             Office
CENTRAL   Detroit   MPOO 1   Reading Main Office      1       0          0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Riga Main Office         1       0          0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Rives Junction Main      1       0          0          0       1      100.00
                             Office
CENTRAL   Detroit   MPOO 1   Saline Main Office       1       0          0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Samaria Main Office      1       0          0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Sand Creek Main Office   1       0          0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Somerset Center Main     1       0          0          0       1      100.00
                             Off
CENTRAL   Detroit   MPOO 1   South Lyon Main Office   1       0          0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Spring Arbor Main        1       0          0          0       1      100.00
                             Office
CENTRAL   Detroit   MPOO 1   Springport Main Office   1       0          0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Stockbridge Main         1       0          0          0       1      100.00
                             Office
CENTRAL   Detroit   MPOO 1   Tecumseh Main Office     1       0          0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Temperance Main          1       0          0          0       1      100.00
                             Office
CENTRAL   Detroit   MPOO 1   Tipton Main Office       1       0          0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Waldron Post Office      1       0          0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Weston Main Office       1       0          0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Whitmore Lake Main       1       0          0          0       1      100.00
                             Office
CENTRAL   Detroit   MPOO 2   Allen Park               1       0          0          0       1      100.00
CENTRAL   Detroit   MPOO 2   Belleville               1       0          0          0       1      100.00
CENTRAL   Detroit   MPOO 2   Carleton Main Office     1       0          0          0       1      100.00
CENTRAL   Detroit   MPOO 2   Dearborn                 1       0          0          0       1      100.00
CENTRAL   Detroit   MPOO 2   Dearborn Annex           1       0          0          0       1      100.00
CENTRAL   Detroit   MPOO 2   Dearborn Heights         1       0          0          0       1      100.00
CENTRAL   Detroit   MPOO 2   Erie Branch              1       0          0          0       1      100.00
CENTRAL   Detroit   MPOO 2   Flat Rock Main Office    1       0          0          0       1      100.00
CENTRAL   Detroit   MPOO 2   Fort Dearborn Postal     1       0          0          0       1      100.00
                             Store / Westborn Mall
CENTRAL   Detroit   MPOO 2   Garden City Main         1       0          0          0       1      100.00
                             Office
CENTRAL   Detroit   MPOO 2   Greenmead Station        1       0          0          0       1      100.00
CENTRAL   Detroit   MPOO 2   Grosse Ile               1       0          0          0       1      100.00
CENTRAL   Detroit   MPOO 2   Inkster                  1       0          0          0       1      100.00
CENTRAL   Detroit   MPOO 2   Lasalle Branch           1       0          0          0       1      100.00
CENTRAL   Detroit   MPOO 2   Lincoln Park             1       0          0          0       1      100.00
CENTRAL   Detroit   MPOO 2   Livonia                  1       0          0          0       1      100.00
      Case 1:20-cv-03127-SAB                ECF No. 110-3   filed 11/05/20   PageID.3193 Page 4 of 7
CENTRAL   Detroit   MPOO 2   Luna Pier Branch          1      0          0          0       1      100.00
CENTRAL   Detroit   MPOO 2   Maybee Branch             1      0          0          0       1      100.00
CENTRAL   Detroit   MPOO 2   Melvindale                1      0          0          0       1      100.00
CENTRAL   Detroit   MPOO 2   Monroe                    1      0          0          0       1      100.00
CENTRAL   Detroit   MPOO 2   New Boston Main           1      0          0          0       1      100.00
                             Office
CENTRAL   Detroit   MPOO 2   Newport Branch            1      0          0          0       1      100.00
CENTRAL   Detroit   MPOO 2   Penniman Station          1      0          0          0       1      100.00
CENTRAL   Detroit   MPOO 2   Plymouth Main Office      1      0          0          0       1      100.00
CENTRAL   Detroit   MPOO 2   Riverview Branch          1      0          0          0       1      100.00
CENTRAL   Detroit   MPOO 2   Rockwood Main Office      1      0          0          0       1      100.00
CENTRAL   Detroit   MPOO 2   Romulus Main Office       1      0          0          0       1      100.00
CENTRAL   Detroit   MPOO 2   South Rockwood Main       1      0          0          0       1      100.00
                             Office
CENTRAL   Detroit   MPOO 2   Southgate Branch          1      0          0          0       1      100.00
CENTRAL   Detroit   MPOO 2   Taylor Main Office        1      0          0          0       1      100.00
CENTRAL   Detroit   MPOO 2   Trenton Main Office       1      0          0          0       1      100.00
CENTRAL   Detroit   MPOO 2   Whittaker Main Office     1      0          0          0       1      100.00
CENTRAL   Detroit   MPOO 2   Willis Main Office        1      0          0          0       1      100.00
CENTRAL   Detroit   MPOO 2   Wyandotte Main Office     1      0          0          0       1      100.00
CENTRAL   Detroit   MPOO 2   Ypsilanti Main Office     1      0          0          0       1      100.00
CENTRAL   Detroit   MPOO 2   Ypsilanti Township        1      0          0          0       1      100.00
CENTRAL   Detroit   MPOO 3   Birmingham Main           1      0          0          0       1      100.00
                             Office
CENTRAL   Detroit   MPOO 3   Bloomfield Hills          1      0          0          0       1      100.00
CENTRAL   Detroit   MPOO 3   Bloomfield Township       1      0          0          0       1      100.00
                             Branch
CENTRAL   Detroit   MPOO 3   Center Line Main Office   1      0          0          0       1      100.00
CENTRAL   Detroit   MPOO 3   Clawson Main Office       1      0          0          0       1      100.00
CENTRAL   Detroit   MPOO 3   Eastpointe                1      0          0          0       1      100.00
CENTRAL   Detroit   MPOO 3   Farmington Hills Postal   1      0          0          0       1      100.00
                             Store
CENTRAL   Detroit   MPOO 3   Farmington Main           1      0          0          0       1      100.00
CENTRAL   Detroit   MPOO 3   Franklin                  1      0          0          0       1      100.00
CENTRAL   Detroit   MPOO 3   Fraser Main Office        1      0          0          0       1      100.00
CENTRAL   Detroit   MPOO 3   Hazel Park                1      0          0          0       1      100.00
CENTRAL   Detroit   MPOO 3   Lake Orion                1      0          0          0       1      100.00
CENTRAL   Detroit   MPOO 3   Lathrup Village Branch    1      0          0          0       1      100.00
CENTRAL   Detroit   MPOO 3   Milford                   1      0          0          0       1      100.00
CENTRAL   Detroit   MPOO 3   New Baltimore             1      0          0          0       1      100.00
CENTRAL   Detroit   MPOO 3   Novi                      1      0          0          0       1      100.00
CENTRAL   Detroit   MPOO 3   Oxford                    1      0          0          0       1      100.00
CENTRAL   Detroit   MPOO 3   Retail Store              1      0          0          0       1      100.00
CENTRAL   Detroit   MPOO 3   Rochester Hills Carrier   1      0          0          0       1      100.00
                             Annex
CENTRAL   Detroit   MPOO 3   Rochester Main Office     1      0          0          0       1      100.00
CENTRAL   Detroit   MPOO 3   Roseville                 1      0          0          0       1      100.00
CENTRAL   Detroit   MPOO 3   Saint Clair Shores Post   1      0          0          0       1      100.00
                             Office
CENTRAL   Detroit   MPOO 3   Southfield Main Office    1      0          0          0       1      100.00
      Case 1:20-cv-03127-SAB               ECF No. 110-3   filed 11/05/20   PageID.3194 Page 5 of 7
CENTRAL   Detroit   MPOO 3   Troy Post Office          1     0          0          0       1      100.00
CENTRAL   Detroit   MPOO 3   Walled Lake               1     0          0          1       0      0.00
CENTRAL   Detroit   MPOO 3   Waterford Carrier         1     0          0          0       1      100.00
                             Annex
CENTRAL   Detroit   MPOO 3   Waterford Main Office     1     0          0          0       1      100.00
CENTRAL   Detroit   MPOO 3   Wixom                     1     0          0          0       1      100.00
CENTRAL   Detroit   MPOO 4   Ann Arbor                 1     0          0          0       1      100.00
CENTRAL   Detroit   MPOO 4   Auburn Hills Branch       1     0          0          0       1      100.00
CENTRAL   Detroit   MPOO 4   Berkley Branch            1     0          0          0       1      100.00
CENTRAL   Detroit   MPOO 4   Canton                    1     0          0          0       1      100.00
CENTRAL   Detroit   MPOO 4   Clinton Macomb Annex      1     0          0          0       1      100.00
CENTRAL   Detroit   MPOO 4   Clinton Township          1     0          0          0       1      100.00
                             Branch
CENTRAL   Detroit   MPOO 4   Cody Station              1     0          0          0       1      100.00
CENTRAL   Detroit   MPOO 4   Downtown Flint            1     0          0          0       1      100.00
CENTRAL   Detroit   MPOO 4   Flint Main Office         1     0          0          0       1      100.00
CENTRAL   Detroit   MPOO 4   Great Lakes Crossing      1     0          0          0       1      100.00
CENTRAL   Detroit   MPOO 4   Green Road Station        1     0          0          0       1      100.00
CENTRAL   Detroit   MPOO 4   Liberty Station           1     0          0          0       1      100.00
CENTRAL   Detroit   MPOO 4   Madison Heights           1     0          0          0       1      100.00
CENTRAL   Detroit   MPOO 4   Madison Hts Carrier       1     0          0          0       1      100.00
                             Annex
CENTRAL   Detroit   MPOO 4   Mott Park Station         1     0          0          0       1      100.00
CENTRAL   Detroit   MPOO 4   Mount Clemens             1     0          0          0       1      100.00
CENTRAL   Detroit   MPOO 4   North Side Station        1     0          0          0       1      100.00
CENTRAL   Detroit   MPOO 4   Northeast Branch          1     0          0          0       1      100.00
CENTRAL   Detroit   MPOO 4   Northwest Branch          1     0          0          0       1      100.00
CENTRAL   Detroit   MPOO 4   Pontiac Main Office       1     0          0          0       1      100.00
CENTRAL   Detroit   MPOO 4   Royal Oak                 1     0          0          0       1      100.00
CENTRAL   Detroit   MPOO 4   Royal Oak Carrier         1     0          0          0       1      100.00
                             Annex
CENTRAL   Detroit   MPOO 4   Selfridge a N G B         1     0          0          0       1      100.00
                             Branch
CENTRAL   Detroit   MPOO 4   Shelby Township           1     0          0          0       1      100.00
CENTRAL   Detroit   MPOO 4   South University          1     0          0          0       1      100.00
                             Station
CENTRAL   Detroit   MPOO 4   Southeast Branch          1     0          0          0       1      100.00
CENTRAL   Detroit   MPOO 4   Southwest                 1     0          0          0       1      100.00
CENTRAL   Detroit   MPOO 4   Sterling Heights Branch   1     0          0          0       1      100.00
CENTRAL   Detroit   MPOO 4   Utica                     1     0          0          0       1      100.00
CENTRAL   Detroit   MPOO 4   Warren                    1     0          0          0       1      100.00
CENTRAL   Detroit   MPOO 4   Wayne Main Office         1     0          0          0       1      100.00
CENTRAL   Detroit   MPOO 4   West Bloomfield           1     0          0          1       0      0.00
                             Branch
CENTRAL   Detroit   MPOO 4   Westland Branch           1     0          0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Algonac Main Office       1     0          0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Allenton                  1     0          0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Almont                    1     0          0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Anchorville Main Office   1     0          0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Applegate Main Office     1     0          0          0       1      100.00
      Case 1:20-cv-03127-SAB             ECF No. 110-3     filed 11/05/20   PageID.3195 Page 6 of 7
CENTRAL   Detroit   MPOO 5   Armada                    1     0          0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Atlas Main Office         1     0          0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Attica Main Office        1     0          0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Avoca Main Office         1     0          0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Bad Axe Post Office       1     0          0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Bancroft                  1     0          0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Birch Run                 1     0          0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Birchwood Mall            1     0          0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Brown City Main Office    1     0          0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Burt Main Office          1     0          0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Byron Post Office         1     0          0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Capac Main Office         1     0          0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Carsonville Post Office   1     0          0          0       1      100.00
CENTRAL   Detroit   MPOO 5   China Twp Carrier         1     0          0          0       1      100.00
                             Annex
CENTRAL   Detroit   MPOO 5   Clarkston Carrier Annex   1     0          0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Clarkston Postal Store    1     0          0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Clio Post Office          1     0          0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Columbiaville Main        1     0          0          0       1      100.00
                             Office
CENTRAL   Detroit   MPOO 5   Croswell Main Office      1     0          0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Davisburg Main Office     1     0          0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Davison Main Office       1     0          0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Decker Main Office        1     0          0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Deckerville Main Office   1     0          0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Dryden Main Office        1     0          0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Durand Main Office        1     0          0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Emmett Main Office        1     0          0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Fair Haven Main Office    1     0          0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Fenton Main Office        1     0          0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Flushing Main Office      1     0          0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Forestville Main Office   1     0          0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Fostoria Main Office      1     0          0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Gaines Main Office        1     0          0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Genesee Main Office       1     0          0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Goodells Main Office      1     0          0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Goodrich Main Office      1     0          0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Grand Blanc Main          1     0          0          0       1      100.00
                             Office
CENTRAL   Detroit   MPOO 5   Hadley Main Office        1     0          0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Harbor Beach Main         1     0          0          0       1      100.00
                             Office
CENTRAL   Detroit   MPOO 5   Harsens Island Main       1     0          0          0       1      100.00
                             Office
CENTRAL   Detroit   MPOO 5   Hartland Main Office      1     0          0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Highland Main Office      1     0          0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Holly Main Office         1     0          0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Imlay City Main Office    1     0          0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Jeddo Main Office         1     0          0          0       1      100.00
      Case 1:20-cv-03127-SAB              ECF No. 110-3    filed 11/05/20   PageID.3196 Page 7 of 7
CENTRAL   Detroit   MPOO 5   Keego Harbor Main         1     0          0          0       1      100.00
                             Office
CENTRAL   Detroit   MPOO 5   Kinde Main Office         1     0          0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Lakeville Main Office     1     0          0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Lapeer Post Office        1     0          0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Lennon Post Office        1     0          0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Leonard Main Office       1     0          0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Lexington Main Office     1     0          0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Linden Main Office        1     0          0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Marine City Main Office   1     0          0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Marlette Main Office      1     0          0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Marysville Main Office    1     0          0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Melvin Main Office        1     0          0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Memphis Main Office       1     0          0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Metamora Main Office      1     0          0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Minden City Main          1     0          0          0       1      100.00
                             Office
CENTRAL   Detroit   MPOO 5   Montrose Main Office      1     0          0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Mount Morris Main         1     0          0          0       1      100.00
                             Office
CENTRAL   Detroit   MPOO 5   New Haven Main Office     1     0          0          0       1      100.00
CENTRAL   Detroit   MPOO 5   New Lothrop Main          1     0          0          0       1      100.00
                             Office
CENTRAL   Detroit   MPOO 5   North Branch              1     0          0          0       1      100.00
CENTRAL   Detroit   MPOO 5   North Street              1     0          0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Ortonville Main Office    1     0          0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Otisville Main Office     1     0          0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Otter Lake Main Office    1     0          0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Peck Main Office          1     0          0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Port Austin Main Office   1     0          0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Port Hope Main Office     1     0          0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Port Huron Main Office    1     0          0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Port Sanilac Main         1     0          0          0       1      100.00
                             Office
CENTRAL   Detroit   MPOO 5   Richmond Main Office      1     0          0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Romeo                     1     0          0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Ruth Main Office          1     0          0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Saint Clair Main Office   1     0          0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Sandusky Main Office      1     0          0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Smiths Creek Main         1     0          0          0       1      100.00
                             Office
CENTRAL   Detroit   MPOO 5   Snover Main Office        1     0          0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Swartz Creek              1     0          0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Ubly Main Office          1     0          0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Union Lake                1     0          0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Vernon Main Office        1     0          0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Washington Main           1     0          0          0       1      100.00
                             Office
CENTRAL   Detroit   MPOO 5   Yale Main Office          1     0          0          0       1      100.00
